 Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 1 of 10 PageID: 1



                            i
Vincent J. Conye, #434317/511290A
New Jersey State Prison
Second & Cass Streets
P.O. Box 861
Trenton, New Jersey OB625-0861
                        I




Attor.ney for P~aintiff (Appearing Pro Se)

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
                                      TRENTON VICINAGE


VINCENT J. CONTE,                                CIVIL ACTION

     Plain.tiff,
                                                 CASE NO.:
v.
                    i
z·. GOODWIN, Sebior Corrections                  COMPLAINT (featuring
Officer; and M. NAPIERALA,                       CERTIFICATION OF ENTIRE
Senior Corrections Officer,                      CONTROVERSY, DEMAND FOR JURY
                                                 TRIAL, and VERIFICATION)
     Defendants.



      Plaintiff Vincent J. Conte (residing at New Jersey State

Prison in Treniton, New Jersey), complains against Defendants

herein, allegi~g, under penalty of perjury, as follows:

                                        INTRODUCTION

      1.   The present civil action alleges the violation of

Plaintiff's r~ght against the infliction of cruel and unusual

punishments, ~s guaranteed by the Eighth Amendment to the United

States Constitrution (enforceable through 42 U.S.C. § 1983); and
                I




as guaranteed by Article I, Paragraph 12, of the New Jersey

Constitution (enforceable through N.J. Stat. Ann.§ 10:6-2d and

28 U.S.C. § 1 67(a)).               These constitutional violations stem from


                                             1
Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 2 of 10 PageID: 2



                           I
the de0ial of e~ergency medical treatment by two corrections

officers, causing Plaintiff to suffer serious injuries,

including-physical-damage- to his heart -tissue, reduced life-

expectancy, ph~siological handicaps, and mental anguish.

     2.   To remedy the illegal behavior alleged, Plaintiff
                       I




seeks the full measure of damages, as well ·as injunctive re~ief

preventing Def~ndants from commilting future misconduct.
                       1


                               JURISDICTION, VENUE, AND VICINAGE

     3.   This Court has jurisdiction over Plaintiff's federal

claim (Count I~ untier 28 U.S.C.                    §§   1331 and 1343(a) (4).
                                          I
     4.   This Court has jurisdiction over Plaintiff's pendant

state-law clai~ (Count II) under 28 U.S.C.                       §   1367(a).

     5.   All acts complained of herein occurred within the
                   I                 ·-       -




District of Ne~ Jersey, Trenton Vicinage, making that venue and

vicinage entirely proper (see 28 U.S.C. § 139l(b) (2).).

                                                  PARTIES

     6.    Durihg the cause of action, Plaintiff Vincent J.

Conte was in the custody of the New Jersey Department of

Corrections (D:OC) and was confined at New Jersey State Prison
               I


(NJSP) located at Second and Cass Streets in Trenton.

     7.    At all times mentioned herein, Defendants Z. Goodwin

and M. Napierala were Senior Corrections Officers; were employed
               I



by DOC (making the~ state actors); were assigned to perform
               I
job-related dtlties on Plaintiff's housing unit, 2-Left; and were


                                                     2
    Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 3 of 10 PageID: 3



    personally involved in the m~sconduct alleged.
                                   I




               ,               I


          8.,      At a~l times mentioned herein, Defendants were
                               I




    requ±red·to fo]low and honor federal laws, including the Eighth

    Amendment to the United States Constitution.

j
          9.       At all times mentioned herein, Defendants were

    required to fo~low and honor state laws, including Article I,

    Paragraph 12, ~f the Ne~ Jersey Constitution.

          10.      Plaintiff sues Defendants singly and jointly for acts

    committed in t:tb.eir individual and official; capacities.

                                             FACTUAL BACKGROUND

          11.      On December 2, 2018, an NJSP sergeant ordered
                               !

    Plaintiff to supply urine for drug testing.                    Defendants were

    assigned to oversee the urine-collecting process.

          12.      Per DOC regulations_, Plaintiff was required to provide

    his urine sample within two hours (see N.J. Admin. Code§
                           I




    10A: 3-5.11 (i)) •·                His failure to abide by that urination deadline

    subjected him to disciplinary action, exposing him to 180 days

    of administratii ve segregation and other sanctions ( see N. J.

    Admin. Code§§: lOA:3-5.ll(i) and 10A:4-4.l(a) (2) (*.259)).

          13.      At t~e beginning of his two-hour urination window,
                       !




                       I




    Plaintiff suffered cardiovascular obstruction, greatly

    dim~nishing hils heart function, blood flow, and oxygen uptake.
                       I

          14.      Due ;to his heart attack, Plaintiff experienced
                       I



    characteristid symptoms, including chest pains, shortness of


                                                      3
 Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 4 of 10 PageID: 4



breath, and profuse sweating.       Plaintiff reacted by clutching

his chest, gasping for oxygen, and wiping his sweat.

     - 15.    Plaintiff'-s heart attack w,as captured on his housing

unit's video-r~corded s~rveillance system.

      16.     Plaintiff immediately brought his heart attack to_.the

 attention of Defendants.      Specifically, Plaintiff advised

 Defendants of his chest pains, shortness of breath, and profuse
                                      ~




 sweating; indi~ated that his heart was malfunctioning; pointed

lout his physic~! manifestations (namely, hi~ chest-clutching,

 oxygen~gasping, and sweat-wiping); and expressed his fear of

 dying.      Defendcp.nts thus had actual knowledge of Plaintiff's

 heart attack or, at the very least, were placed on notice that

 Plaintiff's medical issue jeopardized his health and safety.

      17.      Upon bringing his heart attack,to the attention of

 Defendants, Plaintiff requested that Defendants provide

 immediate medical treatment by calling an emergency code (Code

 53) pursuant to DOC ~rocedures.          Defendants laughed at

 Plaintiff's request for emergency medical attention, poking fun

 at Plaintiff's: heart attack and associated symptoms.

      18.      Des~ite Plaintiff's serious medical needs, Defendants

 advised Plain~iff that no medical ~ttention would be provided

 unless and un~i1 Plaintiff submitted his urine sample.
                   I


      19.      Pla~ntiff protested, explaining that medical staff had
                   I

                   I
 diagnosed him iwith having an enlarged pr6state (known as



                                      4
 Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 5 of 10 PageID: 5



                I

prostatic hypeitrophy).      Plaintife explained that his enlarged

prostate prevented him from easily urinating.         D~fendants

nevertheless conditioned Plaintiff's medical- treatment on his

urine sample (that is, on his ability to urinate).

     20.    In light of the condition impos 7d upon him by

Defendants, Plaintiff strove mightily to urinate.          Plaintiff
                                          \
strained himself beyond his biomechariical limits, causing him to

defecate.    Defendants responded with laughter, advising

surrounding inmates that Plaintiff had defecated himself.

     21.    Finaily, after 90 minutes of straining, Plaintiff

succeeded in providing his urine sample.         At that point (i~e.,

after denying urgently needed medical care for 90 minutes),

Defendants issued Plaintiff an ad hoc medical pass.

      22.    Plaintiff's 90-minute medical deprivation was captured

on his housing unit's video-recorded surveillance syste~.

      23.   Had Defendants called an emergency code, Plaintiff

would have been transported to the infirmary via wheelchair or

gurney.     However,· by issuing an ad hoc medical pass insteao

of callirig an emergency code, Defendants forced Plaintiff to

walk to the infirmary while in cardiac distress.

      24.    The infirmary was located approximately 500 feet from

Plaintiff's housing unit.       Plaintiff's lengthy walk to the

1infirmary subjected his heart to significant taxation.
                                                                    .-
      25.    Plaintiff barely survived his 500-foot walk to the


                                     5
Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 6 of 10 PageID: 6



infirmary, almost collapsing upon arrival.        Medical staff
                 I
quick~y intervened and attended to Plaintiff's medical

emergency. - Notably, such medical staff, as well as an NJSP

major, expressed dismay that no emergency medical code had been

called and that Plaintiff was forced to walk to the infirmary

instead of beihg transported via wheelchair or gurney.

     26.     Medical staff immediate~y called 9-1-1, notified the

9-1-1 operator of Plaintiff's heart attack, and requested an
                                          I            l


ambulance.     Medical staff also performed an electrocardiogram

(EKG) on Plaintiff and provided Plaintiff with three

nitroglycerin tablets to dilate his blood vessels.

     27.     Shortly thereafter, EMTs arrived at the prison and

transported Pl~intiff, by ambµlance,      to Saint Francis Medical

Center.    An emergency medical examination was conducted at Saint

Francis, during which time Plaintiff was diagnosed as having

coronary artery disease with 99% blockage to his left anterior

descending art ery.
                 1
                       A drug-eluting stent was then implanted to

eliminate the blockage and restore normal blood flow.

     28.     Upod information and belief, Plaintiff's 90-minute

delay in treatment (particularly Plaintiff's 90-minute delay in

receiving nitroglycerin medication), combined with Plaintiff's

walk to the pr:ison infirmary (which placed undue stress on his

cardiovascular system), caused Plaintiff to suffer twice as much

damage to his heart tissue.      In other words, Plaintiff's heart
                 1,

                 !



                                     6
Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 7 of 10 PageID: 7



               I
damage would h~ve been greatly reduced had Defendants called an
               I




emergency code at the inception of his heart attack.

    29.    In ad~ition to inflicting increased-heart damagei

Defendants caused Plainti£f to suffer related injuries,

including reduced life expectancy; physiological handicaps such

as respiratory! difficulties, dizziness, disequilibrium, and

reduced mobility;· and severe mental anguish.       Upon information

and belief, these symptoms would have been negligible or

nonexistent absent the misconduct alleged herein.

     30.    By delaying Plaintiff's medical tr~atment by 90

minutes, Deferidants acted with deliberate indifference to

Plaintiff's health and safety, causing him significant injury.

     31.    By i ssuing an ad hoc medical. pass instead of calling
               1




an emergency code (i.e., by forcing Plaintiff to walk to the

infirmary while experiencing cardiovascular obstruction') ,·

Defendants ac~ed with deliberate indifference to Plaintiff's

health and sanety, causing him significant injury.

     32.    Before bringing suit against Defendants, Plaintiff

exhausted his administrative remedies, thus complying with the

Prison Litigation Reform Act (see 42 U.S.C. § 1997e(a)).

     33.    Pla.:ilntiff's administrative exhaustion included, among

other things, his filing of an inquiry, grievance, and appeal

pursuant to designated DOC and NJSP procedures.         Such
                   I



administrative remedies were assigned ID Nos. NJSP-18035615,
                   I




                                     7
Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 8 of 10 PageID: 8



NJSP-18035619, NJSP-18035622, and NJSP-18037521.

     34.     In a¢idition to filing the foregoing administrative

remedies, Pl-ain-tiff- submitted let::ters of - complaint to DOC' s-

Special Investigations Division (SID); to the Corrections

Ombudsman; to DOC's Human Resources Department; and to other

Doc~related entities, departments, and individuals.

     35.     Plaintiff's remedies and letters resulted in an

internal investigation being conducted by DOC/SID personnel.

     36.     Pursuant to said investigation, Plaintiff was

interviewed on camera concerning the misconduct by Defendants.

     37.     Upon information and belief, video footage of

Plaintiff's int~rview (as captured by DOC/SID investigators) and

of Plaintiff's heart attack and 90~minute medical deprivation

(as captured by his housing unit's surveillance system) were

preserved on cp, DVD, flash memory, br cassette, with such media

being in possession of DOC/SID investigators.

      38.    Upon,, information ijnd belief, DOC/SID investigators
                 /:

possess other evidence substantiating Plaintiff's cause of

action against Defendants, including _ witness statements,

investigative reports, and medical records.

            COUNT 'I - VIOLATION OF UNITED STATES CONSTITUTION

      39.     Through their actions or inactions, Defendants were

deliberately indifferent to Plaintiff's serious medical needs

and thereby violated Plaintiff's right against the infliction of


                                     8
Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 9 of 10 PageID: 9



cruel and unusual punishments, as guaranteed by the Eighth

Amendment to the United States Constitution.

     40.    In violating- Plaintiff-' s Eighth Amendment rights,

Defendants acted with reckless or callous indifference thereto,

thus subjecting Defendants to individual punitive damages.

           COUNT: II - VIOLATION OF NEW JERSEY CONSTITUTION

     41.    Through their actions or inactions, Defendants were

deliberately indifferent to Plaintiff's serious medical needs
                '                               .
and thereby viblated Plaintiff's right against the infliction of

cruel and unusual punishments, as guaranteed by the New Jersey

Constitution, specifically, Article I, Paragraph 12.

     42.    In violating Plaintiff's state-law rights, Defendants

acted~ith redkless or callous indifference thereto, thus

subjecting Detendants to individual punitive damages.

                           PRAYER FOR RELIEF

     WHEREFORE, Plaintiff respectfully requests tha~ the Court
                1



issue judgment against Defendants, as follows:

     A.     decl,aring that 'Defendants violated Plaintiff's

constitutional rights (as alleged in Counts I and II);
                I                        •

                I




     B.     injunctive relief preventing Defendants and thei·r

successors from corrunitting future unconstitutional acts;

     C.     compensatory damages in the amount of $2.5 million, to

be assessed against Defendants jointly and severally;

     D.     pun~tive damages in the amount of $10 million, to be


                                     9
Case 3:19-cv-08333-AET-TJB Document 1 Filed 03/11/19 Page 10 of 10 PageID: 10




assessed against all Defendants qualifying therefor;

     E.     costs for bringing suit; and

     -F.   · such - - other· relief as the -Court deems proper.




Dated:     February 26, 2019


                     CERTIFICATION OF ENTIRE CONTROVERSY

     Pursuant to L. Civ. R. 11.2, Plaintiff certifies that this
civil action constitutes the entire controversy.




Dated:     February 26, 2019


                            DEMAND FOR JURY TRIAL

     Pursuant to Fed. R. Civ. P. 38(b) (1), Plaintiff demands
trial by jury regarding any and all factual issues.




Dated:     February 26, 2019


                                VER:tF!CATION

     Plaintiff verifies, unde~·penalty of perjury, that the
facts herein a~e true to the best of his knowledge.




 Dated:    Februaty
                 I
                    26, 2019
                 I
                 I




                                      10
